_ department of the treasury internal_revenue_service washington d c may tt ey la' tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxx individual m xxxxxxxxxxxx ira x xxxxxxxxxxxx financial_institution b xxxxxxxxxxx company c xxxxxxxxxxx amount d xxxxxxxxxxx dear xxxxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to an error committed by company c taxpayer a represents that she received a distribution of amount d on date as a result of the death of her husband individual m who had ira x with company c taxpayer a completed necessary paperwork to make a trustee-to-trustee transfer of funds in ira x to be established in taxpayer a’s name with financial_institution b however company c issued a check for amount d and mailed it to taxpayer a the distribution check of amount d did not identify the funds as coming from an ira account the distribution check was stated as a redemption check and undirected cash at this time taxpayer a was also receiving distributions from other non-qualified accounts of individual m and believed that the check for amount d was from a non-qualified account taxpayer a represents that she is aware of the ira distribution and rollover rules individual m her husband had two other ira accounts from which she received death distributions and these distributions were rolled over into her ira account within the 60-day period taxpayer a further represents that if she had been aware that the distribution check of amount d from company c was from ira x she would have rolled it over into her ra account taxpayer a deposited amount d into her savings account and it has not been used for any other purpose based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount 2v1533026 which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 i of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error by company c in this case company c did not make the trustee-to-trustee transfer of amount d as taxpayer a had requested but mailed a check to taxpayer a which she believed was a distribution from a non-qualified account of individual m 60-day requirement were met with respect to such contribution the contribution therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the of amount d into a rollover ira will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxxxxxxxxxxx xxxxxxxxxx at xxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours f ma or erri m edelman manager enclosures deleted copy of letter_ruling notice of intention to disclose employee_plans technical group
